DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on July 7, 2022.
Currently, claims 1, 3, and 7-10 are pending in the instant application. Claims 9-10 are withdrawn from further consideration as being drawn to a nonelected invention. Accordingly, claims 1, 3, and 7-8 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 112
	Claims 1, 3, and 7-8 remain rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the reasons set forth in the last Office action mailed on March 7, 2022 and for the reasons set forth below.
Applicant's arguments filed on July 7, 2022 have been fully considered but they are not persuasive. Applicant argues that the 1.132 declaration is sufficient to show that the instant specification provides adequate written description support for the promer design and use thereof. In response, it is noted that the declaration under 37 CFR 1.132 filed on July 7, 2022 is insufficient to overcome the instant rejection for the following reasons.
The claims as written require “use of a promer having the structure X-Y-Z” for “synthesizing cDNA from RNA”. See step b). However, the promer sequences as shown in the 1.132 declaration filed on July 7, 2022 are homologous to target miRNA sequences and are complementary to the cDNA sequences. Further, the declaration of record filed on December 2, 2021 describes that the disclosed promers are “used for detection” only, not for synthesizing a cDNA. See page 10. As such, there is no evidence/written description support that the actually synthesized promer sequences are used for “synthesizing cDNA from RNA” as required by step b). The instant specification as well as the aforementioned declarations at best describe that the promer is “capable of binding complementarily to a portion of the nucleotide sequence of the cDNA” as recited in step c-1). 
In addition, the promer sequences, “miRNA-21 promer” (SEQ ID NO:1), “miRNA-155 promer” (SEQ ID NO:4), “let-7a promer” (SEQ ID NO:7), and “let-7d promer” (SEQ ID NO:10), disclosed in the instant specification comprise five additional, target miRNA-irrelevant nucleotides (CCCTG, GGCTG, GCTGCT) at the 5’ end of each promer, wherein the declaration filed on July 7, 2022 states that the additional sequences are added “in order to control the melting temperature.” See paragraph 9. Interestingly, it is noted that the declaration filed on December 2, 2021 discloses a promer for miR-26a-5p comprising a 4-nt sequence (CCAC) added to the 5’ end and a promer for miR-26b-5p comprising a 3-nt sequence (CGC) added to the 5’ end, wherein the additional nucleotides are added “to match the total Tm value”. See page 10. The declarations do not disclose whether the 5-nt/4-nt/3-nt sequence that is irrelevant to a target miRNA constitutes “X” claimed in the instant case, and furthermore, the instant claims do not claim/require additional nucleotides in the 5’ end region thus, the actual promer structures/sequences disclosed in the instant specification do not accurately or fairly represent the “X-Y-Z” promer structural limitations as written in the instant claims.
Regarding “miRNA-155 promer” (SEQ ID NO:4), the declaration of July 7, 2022 states that the sequence is “specifically designed to include a mismatching complementary base “C” in order to prevent non-specific binding.” See paragraph 10. It is noted that the instant specification does not describe introduction of a mismatch base in “X” of a promer, nor is the mismatch base claimed in the instant claims. Most importantly, the instant specification does not provide adequate written description for a promer design having a mismatch base, for example, where (nucleotide position) the mismatch base should be placed; which nucleotide base (A, T, C, G) should be introduced; and for which target miRNA the mismatch base should be introduced. As such, there is no written description guidance for a promer “specifically designed to include” a mismatch base as in SEQ ID NO:4 of the instant application.
The promer of X-Y-Z structural limitations as currently recited in the instant claims require that “X is complementary to the 5’ region of the target fragment”. The term “complementary” is not defined/re-defined in the instant specification. The term “complementary” when given the broadest reasonable interpretation reads on a full, 100% sequence complementarity level. Now, as noted above, the four promer species disclosed in the instant specification have miRNA-irrelevant additional DNA nucleotides at the 5’ end (thus presumably in “X”), and furthermore, a particular species (SEQ ID NO:4) comprises a mismatched base in “X”. Taken together, the four promer species fail to satisfy the requirement that X is fully “complementary to the 5’ region of the target fragment”. 
	Even if the “X” nucleotide sequences of the four promer species were to satisfy the claimed structural limitation, the four species disclosed in the instant specification are not representative of the structural variation encompassed by the genus claims. In fact, the 1.132 declaration filed on December 2, 2021 states the following at pages 4-5: “A typical primer length consists of about 20 base-pairs, which is the optimal length for annealing / extension…The inventive PROMER®, is designed with the same length as is typical of primer,…The Cleavage group [is represented] by Y, and the Blocking group [is represented] by Z…The total length of the Cleavage / Blocking group is 5 base-pairs or less, and the Tm value is less than 10°C.” (emphasis added). Moreover, the declaration filed on July 7, 2022 identifies only one RNA nucleotide positioned at the third nucleotide from the 3’ end of each promer. As such, it is prima facie apparent that “Y” is only one nucleotide and Z consists of two nucleotides for all four promer species disclosed in the specification as originally filed. Further, the two promers newly designed in the declaration of December 2, 2021 also uniformly have one RNA for “Y” and two DNAs for “Z”. See page 10. As already noted in the last Office action (see pages 7-8), this limited X-Y-Z structure uniformly comprising a 1-nt RNA as the “Y” sequence and a 2-nt DNA as the “Z” sequence for detecting miRNAs of 22-23 nucleotides in length is not a representative number of a sufficient variety of species within the claimed genus thus cannot represent the entire genus of promer structure variants. 
	The nucleotide sequence alignments disclosed at page 4 of the declaration filed on July 7, 2022 clearly show that the promer species hybridizing to a cDNA sequence of a miRNA do not “further” comprise “a forward primer comprising a nucleotide sequence capable of binding complementarily to a portion of the nucleotide sequence of the cDNA”, nor do the disclosed promer species represent a promer that “is used as the forward primer”. Hence, the required structure-function correlation for the conditional limitations recited in claim 8 is not adequately described by the instant specification. 
	 In view of the foregoing, this rejection is maintained. 

Claims 1, 3, and 7-8 remain rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement for the reasons set forth in the last Office action mailed on March 7, 2022 and for the reasons set forth below.
Applicant's arguments filed on July 7, 2022 have been fully considered but they are not persuasive. As an initial matter, it is noted that applicant did not provide separate arguments for the enablement rejection. Hence, applicant’s arguments addressing the 1.132 declaration will be interpreted as rebutting the enablement rejection of record. As explained above in the written description rejection, the 1.132 declaration filed on July 7, 2022 is not sufficient to establish that the disclosure of the specification, especially the exemplified promer sequences of SEQ ID NOs:1, 4, 7, and 10, is sufficient to enable the entire scope of the claimed method, which is broadly drawn to using any promer sequence of X-Y-Z for any target small RNA. As explained above, the actual working examples using SEQ ID NOs:1, 4, 7, and 10 for detecting miRNAs of 22-23 nucleotides in length are not sufficient to lead one of ordinary skill to make and use any promer sequence for any small RNAs not limited to miRNAs, because the specification is deficient in teaching how to design target RNA-specific promers of X-Y-Z in view of the fact that all of the exemplified promers have the following same structure: a target-nonspecific, arbitrary 5-nt DNA sequence in the 5’ end region; 1-nt RNA for Y; 2-nt DNA for Z. This same design rule cannot enable making/using promer species satisfying X is DNA of 10-30 nucleotides, Y is RNA of 1-10 nucleotides, and Z is DNA of 2-3 nucleotides for detecting any “small RNA” as broadly claimed in the instant case. Further, the specification does not provide any guidance as to how to select a mismatch base, a mismatch base location, and the target “small RNA” (not limited to miRNA) for using a promer containing a mismatched base as found in SEQ ID NO:4 of the instant application. Accordingly, the instant specification provides an enabling disclosure only for the actual working examples disclosed in the specification. 
In view of the foregoing, this rejection is maintained. 
Double Patenting
	Claims 1, 3, and 7 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10 of Application No. 16/761,244 for the reasons set forth in the last Office action mailed on March 7, 2022 because applicant did not provide any substantial rebuttal arguments addressing the supposed errors of this rejection.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635